NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                             IN RE RICHARD C.


                             No. 1 CA-JV 15-0276
                               FILED 2-4-2016


          Appeal from the Superior Court in Yavapai County
    Nos. V1300JV201380077, V1300JV201380106, V1300JV201380123,
      V1300JV201380142, V1300JV201580132, V1300JV201580027,
                         V1300JV820080116
                The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of Florence M. Bruemmer, P.C., Anthem
By Florence M. Bruemmer
Counsel for Appellant

Yavapai County Attorney’s Office, Camp Verde
By Janee Pousson
Counsel for Appellee



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Margaret H. Downie joined.
                           IN RE RICHARD C.
                           Decision of the Court

G E M M I L L, Judge:

¶1           Juvenile Richard C. (“R.C.”) appeals his commitment to the
Arizona Department of Juvenile Corrections following a delinquency
adjudication. For the following reasons, we affirm.

                             BACKGROUND

¶2           In July 2013, R.C. was adjudicated delinquent for counts
including harassment, possession of marijuana, criminal damage, and
attempt at destruction of a public jail. The juvenile court placed R.C. on a
two-year term of juvenile intensive probation beginning in September 2013.
In January 2015, a petition was filed against R.C. alleging one count of
felony burglary and one count of misdemeanor theft, both in violation of
his probation conditions. R.C. admitted to both charges, was adjudicated
delinquent, and the juvenile court continued his term of intensive probation
until March 2017.

¶3            In June 2015, R.C. was the subject of another petition alleging
possession of drug paraphernalia and violation of probation conditions.
R.C. admitted to the offenses and was adjudicated delinquent in August
2015. At the disposition hearing, the juvenile court committed R.C. to the
Arizona Department of Juvenile Corrections (“ADJC”) Adobe Facility for a
minimum term of nine months. R.C. timely appeals, and this court has
jurisdiction under Arizona Rule of Procedure for the Juvenile Court 103(A)
and Arizona Revised Statutes (“A.R.S.”) sections 8-235(A) and 12-
120.21(A)(1).

                                ANALYSIS

¶4            R.C. argues that commitment to the ADJC was an
inappropriate disposition. R.C. contends he is not a threat to the
community such that commitment is warranted and the juvenile court
failed to consider alternatives to ADJC before it made its order of
commitment. The juvenile court has broad discretion to determine the
proper disposition for a juvenile it adjudicates delinquent, In re Kristen C.,
193 Ariz. 562, 563, ¶ 7 (App. 1999), and we will not overturn the court’s
commitment order absent an abuse of that discretion, In re Niky R., 203 Ariz.
387, 390, ¶ 10 (App. 2002).

¶5            The ADJC is required to provide “secure care facilities for the
custody, treatment, rehabilitation and education of youth who pose a threat



                                      2
                            IN RE RICHARD C.
                            Decision of the Court

to public safety.” A.R.S. § 41-2816(A). Before a juvenile court commits a
juvenile into ADJC custody, it must consider the guidelines set forth in the
Code of Judicial Administration (“Guidelines”):

       1. When considering the commitment of a juvenile to the care
       and custody of ADJC, the juvenile court shall:

              a. Only commit those juveniles who are adjudicated for
              a delinquent act and whom the court believes require
              placement in a secure care facility for the protection of
              the community;

              b. Consider commitment to ADJC as a final
              opportunity for rehabilitation of the juvenile, as well as
              a way of holding the juvenile accountable for a serious
              delinquent act or acts;

              c. Give special consideration to the nature of the
              offense, the level of risk the juvenile poses to the
              community, and whether appropriate less restrictive
              alternatives to commitment exist within the
              community; and

              d. Clearly identify, in the commitment order, the
              offense or offenses for which the juvenile is being
              committed and any other relevant factors that the court
              determines as reasons to consider the juvenile a risk to
              the community.

Ariz. Code of Judicial Admin. § 6-304(C); see also A.R.S. § 8-246(C) (directing
the Arizona Supreme Court to cooperate with ADJC in developing an
assessment to be used for determining appropriate juvenile dispositions);
In re Melissa K., 197 Ariz 491, 495, ¶ 14 (App. 2000). The Guidelines must
also “be used in conjunction with any other factors relevant to the
commitment of a juvenile[.]” Ariz. Code of Judicial Admin. § 6-304(B)(2).

I.     Threat to Community Safety

¶6           R.C. asserts the juvenile court abused its discretion by
determining that he was a risk to the community. Accordingly, he argues
commitment was an inappropriate disposition because the Guidelines and




                                      3
                            IN RE RICHARD C.
                            Decision of the Court

A.R.S. § 41-2816 require that a juvenile pose a “threat to public safety”
before he or she is placed into ADJC custody.

¶7             Although the juvenile court is required to consider the
Guidelines when making a disposition, it is not required to follow them. In
re Melissa K., 197 Ariz. at 495, ¶ 14. Moreover, A.R.S. § 41-2816 does not set
forth requirements for juvenile sentencing, but explains the role of the
ADJC in operating and maintaining juvenile care facilities. And even if the
juvenile court was required to find that R.C.’s behaviors pose a threat to
community safety, there is sufficient evidence on the record to support this
conclusion. Between 2013 and 2015, R.C. was adjudicated delinquent on
felony and misdemeanor charges including burglary, theft, and attempted
destruction of public property. As the juvenile court stated, R.C.’s “criminal
activities affected other people,” and therefore threatened community
safety. We discern no abuse of discretion.

II.    Less-Restrictive Disposition Alternatives

¶8            R.C. also argues that commitment is inappropriate because
his behavior can be controlled in less-secure settings. He asserts the
juvenile court was required to consider less-restrictive alternatives before it
committed him to ADJC. We disagree.

¶9             First, there is no requirement that the juvenile court provide
findings demonstrating that it has considered all lesser alternatives. Niky
R., 203 Ariz. at 392, ¶ 20. Second, the record indicates the juvenile court in
fact considered whether a third imposition of juvenile intensive probation,
rather than commitment, would be an appropriate disposition. In so doing,
the court stated that it was “not seeing enough effort” to justify continuing
R.C. on intensive probation. The court pointed to R.C.’s “multiple felonies,”
his “outright defiance of [the] Court’s Orders and the law,” and his failure
to change his behavior despite his placement on intensive probation.
Because R.C.’s behaviors demonstrate “persistent and delinquent offenses,”
see A.R.S. § 41-2816, and because the alternative of additional intensive
probation was deemed unlikely to modify R.C.’s behaviors, the juvenile
court did not abuse its discretion by committing him to the custody of the
ADJC.




                                      4
                   IN RE RICHARD C.
                   Decision of the Court

                     CONCLUSION

¶10   We affirm.




                        :ama




                               5